Citation Nr: 0217905	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  99-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date prior to November 15, 
2000, for the assignment of a 40 percent rating for 
spondylolisthesis at L5-S1.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to June 
1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan. 

In a decision dated April 30, 2001, the Board denied a 
rating in excess of 20 percent for spondylolisthesis at 
L5-S1 prior to November 15, 2000, and denied a rating in 
excess of 40 percent for spondylolisthesis at L5-S1.  The 
veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
an Order dated April 11, 2002, the Court granted a Joint 
Motion for remand of the part of the Board decision 
denying an increased evaluation in excess of 20 percent 
for spondylolisthesis at L5-S1 prior to November 15, 2000.  
The Order also dismissed the claim for a rating in excess 
of 40 percent for spondylolisthesis at L5-S1.  A copy of 
the Court Order and the Joint Motion have been filed in 
the veteran's claims folder.  


REMAND

The RO granted an increased rating of 40 percent for 
spondylolisthesis at L5-S1 in February 2001.  The RO 
assigned an effective date of November 15, 2000 for the 40 
percent rating.  In an April 2001 Informal Hearing 
Presentation, the veteran's representative stated that the 
veteran disagreed with the effective date assigned for the 
increased rating.  As noted by the April 2002 Joint 
Motion, the Informal Hearing Presentation acts as a notice 
of disagreement, and consequently a statement of the case 
must be issued with respect to this claim.  Accordingly, 
the issue of an effective date prior to November 15, 2000 
for a 40 percent rating for spondylolisthesis at L5-S1 
must be remanded to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App 238 (1999).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should notify the veteran of 
any information and medical or lay 
evidence that is necessary to 
substantiate his claim for an effective 
date prior to November 15, 2000 for a 40 
percent rating for spondylolisthesis at 
L5-S1.  The RO should inform the veteran 
of which information and evidence, if 
any, that the veteran is to provide to VA 
and which information and evidence, if 
any, that VA will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002).

2.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reexamine the claim of entitlement to an 
effective date earlier than November 15, 
2000 for a 40 percent rating for 
spondylolisthesis at L5-S1, and determine 
if additional review or development is 
warranted.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
statement of the case should include a 
review of all pertinent laws and 
regulations related to effective date 
claims and should reflect RO 
consideration of all pertinent evidence.  
The veteran should also be informed of 
all applicable rating regulations 
considered, and informed of any issue 
with respect to which further action is 
required to perfect an appeal. 

3.  The veteran's claim for an effective 
date prior to November 15, 2000 for a 40 
percent rating for spondylolisthesis at 
L5-S1 should be returned to the Board if, 
and only if, the veteran completes the 
appeal by filing a timely substantive 
appeal.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no 
action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




